106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  John J. BUCKSHAW, Petitioner.
No. 96-592.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 14, 1997.Decided Jan. 24, 1997.

On Petition for Writ of Mandamus.  (CA-96-30-3-MC)
John J. Buckshaw, Petitioner Pro Se.
Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
John J. Buckshaw filed a petition for a writ of mandamus seeking an order compelling the district court to conduct an evidentiary hearing and an injunction.  We deny the petition.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  Mandamus relief is only available when there are no other means by which the relief sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and may not be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."  Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Buckshaw has not made such a showing.  Accordingly, we deny his petition for a writ of mandamus.  Buckshaw is granted leave to proceed in forma pauperis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED